279 F.2d 686
NATIONAL LABOR RELATIONS BOARD, Petitioner,v.MURRAY OHIO MANUFACTURING COMPANY, LAWRENCEBURG, TENNESSEEDIVISION, Respondent.
No. 14175.
United States Court of Appeals Sixth Circuit.
June 7, 1960.

Marcel Mallet-Prevost, Asst. Gen. Counsel, N.L.R.B., Washington, D.C., Walter C. Phillips, 10th Regional Director, Atlanta, Ga., for petitioner.
Frank A. Constangy, M. A. Prowell, Atlanta, Ga., Wolliam E. Boston, Lawrenceburg, Tenn., for respondent.
Before MILLER, CECIL and WEICK, Circuit Judges.
PER CURIAM.


1
The National Labor Relations Board having on March 11, 1960, petitioned this Court for enforcement of its order of February 6, 1959, directed against the above named Respondent, its officers, agents, successors and assigns, and thereafter on April 19, 1960, filed with this Court the certified record herein; and the parties now having consented to the entry of a decree enforcing the Board's order;


2
On consideration whereof, it is ordered, adjudged, and decreed by the United States Court of Appeals for the Sixth Circuit, that the said order of the National Labor Relations Board dated February 6, 1959, as amended be, and the same is hereby enforced; and that Respondent, Murray Ohio Manufacturing Co., Lawrenceburg, Tennessee, Division, its officers, agents, successors and assigns, abide by and perform the directions of the Board in said order contained.


3
It is further ordered, adjudged, and decreed that the respondent shall be required to comply with the affirmative provisions of the Board's order as amended after entry of the decree only to the extent that it has not already done so.